Citation Nr: 0424429	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  00-00 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for basal cell 
carcinoma.  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to in-
service tobacco use.  

3.  Entitlement to service connection for a heart disorder, 
to include as secondary to COPD.  


REPRESENTATION

Appellant represented by:	James G. Turner, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1967 to June 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

In November 2002, the veteran gave sworn testimony to the 
undersigned Veterans Law Judge during a hearing at the RO.  

In March 2002, the RO denied compensation under 38 U.S.C.A. 
§ 1151 for residuals of heart catheterization.  The veteran 
submitted a timely notice of disagreement and a statement of 
the case was issued in May 2004.  There is no record of a 
timely appeal.  Absent a notice of disagreement, a statement 
of the case and a timely substantive appeal, the Board does 
not have jurisdiction of the issue.  Bernard v. Brown, 4 Vet. 
App. 384 (1994); Hazan v. Gober, 10 Vet. App. 511 (1997).  

In February 2003, the Board determined that the issues of 
entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to in-
service tobacco use, and entitlement to service connection 
for a heart disorder, to include as secondary to COPD, would 
be the subject of a later decision.  Those issues were 
remanded by the Board in December 2003.  Review shows that 
those issues remain in remand status.  These issues are being 
returned to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for completion of the requested 
development and will be returned to the Board for appellate 
review, if necessary.  

The February 2003 Board decision reviewed the history of the 
veteran's skin problems and found that, in an unappealed 
rating decision, dated in March 1984, the RO denied service 
connection for a skin disorder, to include as secondary to 
Agent Orange.  The Board determined that the issue was 
whether there was new and material evidence to reopen a claim 
of entitlement to service connection for a skin disorder, to 
include as secondary to Agent Orange.  The Board found that 
new and material evidence to reopen the claim had not been 
received and the claim had not been reopened.  

The veteran appealed to the Court of Appeals for Veterans 
Claims (Court).  The Court determined that the skin condition 
denied in 1984 was different from the basal cell carcinoma 
for which the veteran is now seeking service connection.  The 
Court determined that the issue before the Board was 
entitlement to service connection for basal cell carcinoma 
and returned the matter to the Board.  The Board notes that 
the RO had developed the claim on the merits.  A May 2001 
rating decision denied service connection for basal cell 
carcinoma.  The June 2001 notice letter told the veteran that 
service connection for basal cell carcinoma had been denied.  
The Statement of the Case listed the issue as entitlement to 
service connection for basal cell carcinoma and discussed the 
matter on the merits, as a new claim.  Since the RO has 
already considered the matter on the merits, it would be 
redundant to return the matter to the RO to again consider it 
on the merits.  The Board will now consider the matter on the 
merits as directed by the Court.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era; thus, he is presumed to 
have been exposed to herbicides.  

3.  The veteran does not have basal cell carcinoma as a 
result of disease or injury, including exposure to Agent 
Orange and other herbicides, during his active military 
service.  

4.  The veteran's basal cell carcinoma was not caused by his 
service-connected acne.  



CONCLUSION OF LAW

Basal cell carcinoma was not incurred in or aggravated by 
active military service, may not be presumed to have been 
incurred in service, and is not the result of or proximately 
due to a service-connected disability.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet App 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, an 
initial VCAA notice letter was sent to the veteran on May 21, 
2001.  A letter specifically addressing the claim for service 
connection for basal cell carcinoma was sent on May 30, 2001.  
The initial unfavorable rating decision was dated May 30, 
2001 and sent on June 4, 2001.  The timing of these initial 
actions was very close.  However, the rating decision and 
statement of the case, as well as the two VCAA letters of May 
2001, notified the veteran and his representative of the 
status of the evidence as it was developed and of the need 
for substantiating evidence from him.  Any deficits in the 
original notice were cured long before the case came to the 
Board and are no more than non-prejudicial error.  

In Pelegrini, at 422 the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letters discloses that they 
complied with all the requirements as described by the Court.  
Particularly, the wording of the May 30, 2001 VCAA notice 
adequately informed the claimant that he should provide any 
evidence in his possession pertaining to the claim; that he 
should give VA everything he had pertaining to the claim.  
"Tell us about any additional information or evidence that 
you want us to try to get for you (emphasis added)."  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  VA records have 
been obtained.  Social Security Administration records were 
obtained.  

VCAA provides that VA will obtain an examination and medical 
opinion when necessary to make a decision.  An examination 
and medical opinion will be deemed necessary to make a 
decision when the criteria set forth in the law are met.  
38 U.S.C.A. § 5103A(d)(2) (West 2002).  First, the record 
must contain competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability.  Here, basal cell carcinoma was found by medical 
personnel who are competent to make such a diagnosis.  
Secondly, the evidence must indicate that the disability or 
symptoms may be associated with the claimant's active 
service.  In this case, there is no competent evidence, which 
would indicate that basal cell carcinoma is linked to 
service.  See 38 C.F.R. § 3.159 (2003).  Additionally, there 
is no evidence that would form a link by bringing a current 
disability within an applicable legal presumption.  
38 U.S.C.A. §§ 1101, 1112, 1116 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  Thus, a VA examination and medical 
opinion are not required in this case.  Cf. Charles v. 
Principi, 16 Vet. App. 370 (2002).  There is no reasonable 
possibility that further assistance would aid in 
substantiating the claim.  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  In July 2004, the veteran stated that he did 
not have anything else to submit to support his appeal.  

VCAA provides that when VA requests information or evidence 
from a claimant, if such information or evidence is not 
received by VA within one year of the request, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. §5103(b) (West 2002).  In the Veterans Benefits 
Act of 2003, Congress reinstated VA's authority to make 
decisions on all claims without waiting one year.  In May 
2001, the RO sent the claimant a letter explaining what 
information and evidence is necessary to support this claim.  
He had until one year after the date of the letter to make 
sure the RO received the information and evidence requested.  
In July 2004, the Board notified the veteran that it would be 
considering his case and afforded him an opportunity to 
submit additional evidence.  He responded that he had nothing 
more to submit.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2003).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  Analysis 
of this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2003).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2003).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  

Malignant tumors may be presumed to have been incurred during 
active military service if it is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003).  

Agent Orange  The veteran primarily contends that he has 
basal cell carcinoma as the result of exposure to Agent 
Orange during his service in Vietnam.  The Board will address 
this contention first.  

Herbicide Presumptions  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era and has a disease listed at 38 
C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he served in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2003).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebutable presumption provisions of 38 U.S.C.A. § 
1113 and 38 C.F.R. § 3.307(d) are also satisfied: chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (2003).  For purposes 
of this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of date of onset.  38 C.F.R. § 
3.309(e), Note 2.  

The Secretary of Veterans Affairs, under the authority of the 
Agent Orange Act of 1991 and based on studies by the National 
Academy of Science (NAS), has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 
(1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999).  
Recently, skin cancer was specifically considered and the 
results published in the Federal Register as follows.  68 
Fed. Reg. 27630, 27638-27639 (May 20, 2003).  

SUMMARY: As required by law, the 
Department of Veterans Affairs (VA) 
hereby gives notice that the Secretary of 
Veterans Affairs, under the authority 
granted by the Agent Orange Act of 1991 
and the Veterans Education and Benefits 
Expansion Act of 2001, has determined 
that a presumption of service connection 
based on exposure to herbicides used in 
the Republic of Vietnam during the 
Vietnam Era is not warranted for the 
following conditions: ... skin cancer, 
..., and any other condition for which 
the Secretary has not specifically 
determined a presumption of service 
connection is warranted.  

NAS noted in VAO and subsequent reports 
that there was inadequate or insufficient 
information to determine whether an 
association exists between exposure to 
herbicides and skin cancer. NAS discussed 
the evidence concerning two categories of 
skin cancer: Melanoma and nonmelanoma 
(basal-cell and squamous-cell).  

In Update 2002, NAS reviewed an 
occupational study of mortality in a 
cohort of male Dow Chemical Company 
workers (Burns et al., 2001).  No deaths 
due to skin cancer of any type were 
reported in the study.  

NAS also reviewed an occupational study 
which analyzed cancer incidence and 
mortality in a cohort of forestry workers 
in Sweden (Thorn et al., 2000).  The 
observed frequency of cancer was compared 
with expected values on the basis of data 
on the population of Sweden.  One case of 
melanocytic skin cancer was recorded in 
an exposed female worker.  Nonmelanocytic 
skin cancer was diagnosed in one exposed 
foreman, and in three nonexposed workers. 
The report found increased risks for both 
types of skin cancer, but the findings 
were not statistically significant and 
were limited by the small number of 
cases.  

An environmental study analyzed cancer 
incidence and mortality in Chapaevsk, 
Russia (Revich et al., 2001).  Mortality 
data were not reported for skin cancer.  
The age-adjusted incidence of melanoma in 
Chapaevsk relative to the Samara region 
during 1998 was somewhat lower in men but 
notably higher in women.  The age-
adjusted incidence of skin cancers other 
than melanoma was similar in men and 
somewhat higher in women.  NAS noted that 
the number of cases was not given, 
hypothesis testing and interval 
estimation were not performed, and no 
confounding factors were considered 
besides age.  NAS noted that the lack of 
complete information prevented 
conclusions based on the study.  

NAS stated that the new studies add 
little information on the association 
between exposure to herbicides and the 
incidence of skin cancer. 

NAS concluded that there is no 
information contained in the research 
reviewed for Update 2002 to change the 
conclusion that there is inadequate or 
insufficient evidence to determine 
whether an association exists between 
exposure to herbicides and skin cancer. 

Taking account of the available evidence 
and NAS' analysis, the Secretary has 
found that the credible evidence against 
an association between herbicide exposure 
and skin cancer outweighs the credible 
evidence for such an association, and he 
has determined that a positive 
association does not exist.  

At his November 2002 hearing before the undersigned Veterans 
Law Judge, the veteran testified that he felt that his basal 
cell carcinoma was caused by his exposure to herbicides 
during his service in Vietnam, but that his doctors stated 
that the basal cell carcinoma was due to years of sun 
exposure working in bridge construction.  

Agent Orange Analysis  As a Vietnam veteran, the appellant is 
presumed to have been exposed to Agent Orange and other 
herbicides.  However, there is no competent scientific 
evidence that such exposure would cause basal cell carcinoma 
or any other skin cancer.  Pursuant to VCAA, the veteran was 
sent letters informing him of the need for competent evidence 
to link his basal cell carcinoma to herbicide exposure.  The 
rating decision and statement of the case also informed him 
that the claim would have to be denied because there was no 
competent evidence of a connection.  Nevertheless, he has not 
submitted any evidence of a connection.  However, there is 
competent evidence on the question of a connection.  Thus, no 
further development under VCAA is needed.  We refer to the 
evidence developed in conformity with the Agent Orange Act of 
1991.  This Act required VA to have NAS do a continuing study 
of literature on herbicides and their effects.  The studies 
were done and resulted in a substantial body of medical 
research.  The research results are competent medical 
evidence.  This evidence shows that there is no connection 
between skin cancers, which would include basal cell 
carcinoma, and exposure to Agent Orange or other herbicides.  
Pursuant to this evidence and the authority of the Agent 
Orange Act of 1991, the Secretary of Veterans Affairs has 
determined that a positive association does not exist.  This 
means that the presumptions established under the act do not 
apply to skin cancers, including basal cell carcinoma.  No 
only that, but the research results in a preponderance of 
competent medical evidence against a connection between skin 
cancers, including basal cell carcinoma, and exposure to 
herbicides, including Agent Orange.  Consequently, service 
connection for basal cell carcinoma, as the result of 
exposure to Agent Orange or other herbicide, must be denied.  

Other Bases  The Board "must review all issues which are 
reasonably raised from a liberal reading of the appellant's 
substantive appeal."  Myers v. Derwinski, 1 Vet. App. 127, 
130 (1991).  The Court has extended this principle "to 
include issues raised in all documents or oral testimony 
submitted prior to the [Board] decision."  EF v. Derwinski, 
1 Vet. App. 324, 326 (1991).  Solomon v. Brown, 6 Vet. App. 
396, 400 (1994).  Therefore, while the main thrust of the 
veteran's argument has been that he has basal cell carcinoma 
as the result of exposure to Agent Orange, while serving in 
Vietnam, the Board has considered other bases whereby the 
claim might be granted.  

In this case, the service medical records do not disclose any 
skin cancer in service.  They do reflect other extensive skin 
symptoms.  These were variously diagnosed, with diagnoses 
including acne, boils, and furunculosis.  Service connection 
for acne has been granted.  This is the only disability for 
which service connection has been granted.  There is no 
competent evidence which connects the service-connected acne 
to basal cell carcinoma.  See Grivois v. Brown, 6 Vet. App. 
136 (1994); Reiber v. Brown, 7 Vet. App. 513 (1995).  

There is no competent evidence of skin cancer in the year 
after the veteran completed his active service.  Therefore, 
the presumptions of 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309 do not provide a basis for service 
connection.  

On VA examination in May 1998, the nose had no external 
lesions.  

Private medical records, dated in September 1998, include a 
pathology report that skin on the bridge of the veteran's 
nose had superficial squamous cell carcinoma arising in an 
actinic keratosis.  

The report of an April 1999 VA dermatology consultation shows 
the veteran had a lesion on his nose.  This was deemed to be 
a small basal cell carcinoma, perhaps 0.4 to 0.5 centimeters.  
It was frozen with a cone technique.  

The veteran was again seen at the VA dermatology clinic in 
January 2001.  It was noted that the lesion on the nose was 
frozen, in April 1999, and was clear on follow-up, in May 
1999.  Over the past few months, he had noted scabbing and 
oozing.  He had a 7-millimeter depression with rolled 
borders.  The assessment was a neoplasm, probable returning 
basal cell carcinoma.  Treatment was scheduled.  

In March 2001, the site looked the same.  A biopsy shave was 
done.  The pathology study of the tissue determined it to be 
a basal cell carcinoma.  

A transcript of the veteran's testimony at a November 2002 
Travel Board hearing before the undersigned Board Member 
shows that the veteran testified that he felt that his basal 
cell carcinoma was caused by his exposure to herbicides 
during his service in Vietnam, but that his doctors stated 
that the basal cell carcinoma was due to years of sun 
exposure working in bridge construction.  

The private and VA records have been obtained.  There is 
nothing here which might link the veteran's basal cell 
carcinoma to any disease or injury in service or to his 
service-connected skin disorder.  Consequently, an additional 
medical opinion is not required.  38 U.S.C.A. 
§ 5103A(d)(2)(B) (West 2002).  Many years passed before skin 
cancer was first noted.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  As there was no cancer in service, and there is no 
competent evidence of a connection to disease or injury in 
service or service-connected disability, and many years 
passed since service without competent documentation of 
symptoms, the preponderance of evidence is against service 
connection for the veteran's basal cell carcinoma.  


ORDER

Service connection for basal cell carcinoma is denied.  


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



